Execution Version




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of June 20, 2019 (the “Amendment Effective Date”), is made by and among Apollo
Endosurgery, Inc., a Delaware corporation (“Parent”), Apollo Endosurgery US,
Inc., a Delaware corporation (“Apollo Endo”), Apollo Endosurgery International
LLC, a Delaware limited liability company (“Apollo International”), Lpath
Therapeutics Inc., a Delaware corporation (“Lpath”; together with Parent, Apollo
Endo and Apollo International, individually and collectively, jointly and
severally, “Borrower”), Solar Capital Ltd., a Maryland corporation (“Solar”), in
its capacity as collateral agent (in such capacity, together with its successors
and assigns in such capacity, “Collateral Agent”) and the Lenders listed on
Schedule 1.1 of the Loan and Security Agreement (as defined below) or otherwise
a party hereto from time to time including Solar in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”).
The Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of March 15, 2019 (as amended, restated, modified or
supplemented from time to time, the “Loan and Security Agreement”). The Borrower
has requested that the Lenders agree to certain amendments to the Loan and
Security Agreement. The Lenders have agreed to such request, subject to the
terms and conditions hereof.
Accordingly, the parties hereto agree as follows:
SECTION 1Definitions; Interpretation.
(a)    Terms Defined in Loan and Security Agreement. All capitalized terms used
in this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.
(b)    Interpretation. The rules of interpretation set forth in Section 1.1 of
the Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2    Amendments to the Loan and Security Agreement.
(a)    The Loan and Security Agreement shall be amended as follows effective as
of the Amendment Effective Date:
(i)    New Definitions. The following definitions are added to Section 1.3 in
their proper alphabetical order:
“First Amendment” means that certain First Amendment to Loan and Security
Agreement, dated as of the First Amendment Effective Date, by and among
Borrowers, Collateral Agent and the Lenders party thereto.
“First Amendment Effective Date” means June 20, 2019.
“Qualified Cash Amount” means Twelve Million Five Hundred Thousand Dollars
($12,500,000); provided that if Borrower (i) maintains compliance with Section
7.13(b) hereof for each of the trailing six month periods ending October 31,
2019, November 30, 2019 and December 31, 2019 and (ii) receives, after the First
Amendment Effective Date, unrestricted (including, not subject to any
redemption, clawback, escrow or similar encumbrance or restriction) net cash
proceeds of not less than Thirteen Million Five Hundred Thousand Dollars
($13,500,000) from one or more bona fide equity financings or Subordinated Debt,
in each case subject to verification by Collateral Agent (including supporting
documentation requested by Collateral Agent), the Qualified Cash Amount shall be
Ten Million Dollars ($10,000,000).


US-DOCS\108919170.7

--------------------------------------------------------------------------------





(ii)    Section 7.13 is hereby amended by amending and restating Section 7.13 in
its entirety as follows:
7.13    Financial Covenants.
(a)    Minimum Liquidity Requirement. Permit, at any time prior to the Minimum
Liquidity Release Date, Qualified Cash to be less than an amount equal to (i)
the Qualified Cash Amount plus (ii) the Qualified Cash A/P Amount; provided that
if on or before September 30, 2021, Borrower provides evidence satisfactory to
Agent that Borrower has achieved EBITDA of at least $5,000,000 for the trailing
six-month period ending September 30, 2021, then Borrower shall not be required
to maintain minimum Qualified Cash following the date such evidence is provided
(the “Minimum Liquidity Release Date”).
(b)    Minimum Specified Product Revenue. Permit Specified Product Revenue,
measured on a trailing six-month basis on the last day of each month, to be
lower than the following:
Month-End
Specified Product Revenue
June 2019
$22,000,000
July 2019
$22,000,000
August 2019
$22,500,000
September 2019 and each month through and including December 2019
85% of Total Product Revenue as indicated in a plan submitted by Borrower to
Lenders prior to the Effective Date
January 2020 and each month through and including December 2021
80% of projected Specified Product Revenue in accordance with an annual plan
submitted by Borrower to Lenders pursuant to Section 6.2(a)(iv), such plan to be
approved by Borrower’s board of directors and by Agent and Lenders in writing
January 2022 and each month thereafter
75% of projected Specified Product Revenue in accordance with an annual plan
submitted by Borrower to Lenders pursuant to Section 6.2(a)(iv), such plan to be
approved by Borrower’s board of directors and by Agent and Lenders in writing



(iii)    Exhibit D to the Loan and Security Agreement is hereby amended and
restated in its entirety in the form attached hereto as Exhibit A.
(b)    References Within Loan and Security Agreement. Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.


2
US-DOCS\108919170.7

--------------------------------------------------------------------------------





SECTION 3    Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
(a)    Fees and Expenses. The Borrower shall have paid (i) an amendment fee of
Thirty Five Thousand Dollars ($35,000), which shall be deemed fully earned and
non-refundable upon payment, (ii) all invoiced costs and expenses then due in
accordance with Section 5(e), and (iii) all other fees, costs and expenses, if
any, due and payable as of the Amendment Effective Date under the Loan and
Security Agreement.
(b)    This Amendment. Collateral Agent shall have received this Amendment,
executed by the Borrower.
(c)    Officer’s Certificate. Collateral Agent shall have received a certificate
of an officer of each Borrower with respect to incumbency and resolutions
authorizing the execution and delivery of this Amendment, in form acceptable to
Collateral Agent and the Lenders.
(d)    Representations and Warranties; No Default. On the Amendment Effective
Date, after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:
(i)    The representations and warranties contained in Section 4 shall be true
and correct on and as of the Amendment Effective Date as though made on and as
of such date; and
(ii)    There exist no Events of Default or events that with the passage of time
would result in an Event of Default.
SECTION 4    Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate delivered to Collateral Agent on the
Effective Date remains true and correct. For the purposes of this Section 4, (i)
each reference in Section 5 of the Loan and Security Agreement to “this
Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of like
import in such Section, shall mean and be a reference to the Loan and Security
Agreement as amended by this Amendment, and (ii) any representations and
warranties which relate solely to an earlier date shall not be deemed confirmed
and restated as of the date hereof (provided that such representations and
warranties shall be true, correct and complete in all material respects as of
such earlier date).
SECTION 5    Miscellaneous.
(a)    Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects. The Lenders’ and
Collateral Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. The Borrower hereby reaffirms the
grant of security under Section 4.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement, including without limitation
any Term Loans funded on or after the Amendment Effective Date, as of the date
hereof.
(b)    Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.


3
US-DOCS\108919170.7

--------------------------------------------------------------------------------





(c)    Release. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto. Borrower understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Borrower agrees that no
fact, event, circumstance, evidence or transaction which could now be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth above.
(d)    No Reliance. The Borrower hereby acknowledges and confirms to Collateral
Agent and the Lenders that the Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.
(e)    Costs and Expenses. The Borrower agrees to pay to Collateral Agent within
ten (10) days of its receipt of an invoice (or on the Amendment Effective Date
to the extent invoiced on or prior to the Amendment Effective Date), the
reasonable out-of-pocket costs and expenses of Collateral Agent and the Lenders
party hereto, and the reasonable fees and disbursements of counsel to Collateral
Agent and the Lenders party hereto (including allocated costs of internal
counsel), in connection with the negotiation, preparation, execution and
delivery of this Amendment and any other documents to be delivered in connection
herewith on the Amendment Effective Date or after such date.
(f)    Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.
(g)    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF NEW YORK), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL.
(h)    Complete Agreement; Amendments; Exit Fee Agreement. This Amendment and
the Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements with respect to such subject matter.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Amendment and
the Loan Documents merge into this Amendment and the Loan Documents. For the
avoidance of doubt and notwithstanding anything to the contrary in this
Amendment, Borrower (a) reaffirms its obligations under the Exit Fee Agreement,
including without limitation its obligation to pay the Exit Fee (as defined in
the Exit Fee Agreement) if and when due thereunder, and (b) agrees that the
defined term “Loan Agreement” as defined in the Exit Fee Agreement shall on and
after the Amendment Effective Date mean the Loan and Security Agreement as
amended by this Amendment and as may be amended, restated or modified from time
to time on or after the Amendment Effective Date.


4
US-DOCS\108919170.7

--------------------------------------------------------------------------------





(i)    Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(j)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.
(k)    Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]




5
US-DOCS\108919170.7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.
BORROWER:
 
 
 
 
 
APOLLO ENDOSURGERY, INC.
 
APOLLO ENDOSURGERY INTERNATIONAL, LLC
 
 
 
 
 
 
By                                 /s/   
 
By                                 /s/   
Name: Stefanie Cavanaugh   
 
Name: Stefanie Cavanaugh   
Title: Chief Financial Officer   
 
Title: Chief Financial Officer   
 
 
 
 
 
 
APOLLO ENDOSURGERY US, INC.
 
LPATH THERAPEUTICS INC.
 
 
 
 
 
 
 
 
 
By                                 /s/   
 
By                                 /s/   
Name: Stefanie Cavanaugh   
 
Name: Stefanie Cavanaugh   
 
 
 











[Signature Page to First Amendment to Loan and Security Agreement (Apollo
Endo/Solar)]

--------------------------------------------------------------------------------







GUARANTOR:
 
 
 
APOLLO ENDOSURGERY UK LTD
 
 
 
 
 
By                                 /s/   
 
Name: Stefanie Cavanaugh   
 
Title: Director   
 
 
 
 
 
 
 



[Signature Page to First Amendment to Loan and Security Agreement (Apollo
Endo/Solar)]

--------------------------------------------------------------------------------







GUARANTOR:
 
 
 
APOLLO ENDOSURGERY COSTA RICA S.R.L.
 
 
 
 
 
By                                 /s/   
 
Name: Todd Newton   
 
Title: Manager   
 
 
 
 
 
 
 
 
 





STATE OF Texas                    )
) ss.
COUNTY OF Travis                    )




On June 10th    , 2019, before me, the undersigned Notary Public, personally
appeared
Todd Newton     (name of signer), personally known to me or proved to me on the
basis of satisfactory evidence of identification, which were
10953171    (license), to be the person(s) whose name is signed on the preceding
or attached document, and acknowledge to me that he/she/they signed it
voluntarily and for its stated purpose.


WITNESS my hand and official seal.
SEAL


________________/s/________________
Margaret Rose Keller
Notary Public in and for said State


[Signature Page to First Amendment to Loan and Security Agreement (Apollo
Endo/Solar)]

--------------------------------------------------------------------------------







 
 
 
COLLATERAL AGENT:
 
 
 
 
 
SOLAR CAPITAL LTD.
 
 
 
 
 
 
By                                 /s/   
 
 
Name: Anthony J. Storino   
 
 
Title: Authorized Signatory   
 
 
 
 
 





[Signature Page to First Amendment to Loan and Security Agreement (Apollo
Endo/Solar)]

--------------------------------------------------------------------------------





LENDER:


 
 
 
LENDER:
 
 
 
 
 
SOLAR CAPITAL LTD.
 
 
By                                 /s/   
Name: Anthony J. Storino   
Title: Authorized Signatory   
 
SCP PRIVATE CREDIT INCOME FUND SPV LLC
 
 
 
 
 
 
By                                 /s/   
 
 
Name: Anthony J. Storino   
 
 
Title: Authorized Signatory   
 
 
 
 
 
SCP PRIVATE CREDIT INCOME BDC SPV LLC
 
 
 
 
 
 
By                                 /s/   
 
 
Name: Anthony J. Storino   
 
 
Title: Authorized Signatory   
 
 









[Signature Page to First Amendment to Loan and Security Agreement (Apollo
Endo/Solar)]

--------------------------------------------------------------------------------






EXHIBIT A
EXHIBIT D

Compliance Certificate
TO:
SOLAR CAPITAL LTD., as Collateral Agent and Lender
FROM:
Apollo Endosurgery US, Inc.



The undersigned authorized officer (“Officer”) of Apollo Endosurgery US, Inc.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement dated as of March 15, 2019, by and among
Borrower, Apollo Endosurgery, Inc., Apollo Endosurgery International LLC, Lpath
Therapeutics Inc., Apollo Endosurgery UK Ltd, Apollo Endosurgery Costa Rica
S.R.L., Collateral Agent, and the Lenders from time to time party thereto (the
“Loan Agreement;” capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Loan Agreement),
(a)    Each Loan Party is in complete compliance for the period ending
_______________ with all required covenants except as noted below;
(b)    There are no defaults or Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of each Loan
Party stated in the Loan Documents are true and correct in all material respects
on this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Each Loan Party, and each of each Loan Party’s Subsidiaries, has timely
filed all required tax returns and reports, each Loan Party, and each of each
Loan Party’s Subsidiaries, has timely paid all foreign, federal, state, and
local taxes, assessments, deposits and contributions owed by each Loan Party, or
Subsidiary, except, in each case as otherwise permitted pursuant to the terms of
Section 5.8 of the Loan Agreement;
(e)    No Liens have been levied or claims made against any Loan Party or any of
its Subsidiaries relating to unpaid employee payroll or benefits of which any
Loan Party has not previously provided written notification to Collateral Agent
and the Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of each Loan Party, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year‑end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.




US-DOCS\108919170.7

--------------------------------------------------------------------------------





 
Reporting Covenant
Requirement
Actual
Complies
1)
Monthly financial statements
Monthly within 30 days
 
Yes
No
N/A
2)
Quarterly financial statements
Quarterly within 45 days
 
Yes
No
N/A
3)
Annual (CPA Audited) statements
Within 90 days after FYE
 
Yes
No
N/A
4)
Annual Financial Projections/Budget (prepared on a monthly basis)
Annually (within earlier 10 days of approval or February 28 of such year), and
when revised
 
Yes
No
N/A
5)
Compliance Certificate
Monthly within 30 days
 
Yes
No
N/A
6)
IP Report
When required
 
Yes
No
N/A
7)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
$________
Yes
No
N/A
8)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
$________
Yes
No
N/A



Updates to Deposit and Securities Accounts
(Please list all new accounts since the last Compliance Certificate; attach
separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No



Financial Covenants


 
Minimum Liquidity Covenant
(A) Qualified Cash
(B) A/P not paid within 120 days from invoice date
Complies with Minimum Liquidity Requirement (Is (B) plus
($12,500,000/$10,000,000) less than (A))?
 
 
 
 
 
 
Minimum Specified Product Revenue (period ending __________)
(A) Actual Specified Product Revenue $___________
(B) Minimum Specified Product Revenue per Section 7.13(b) $____________
Complies with Minimum Specified Product Revenue (Is (A) greater than or equal to
(B))?
 
 
 
 
 



Other Matters






US-DOCS\108919170.7

--------------------------------------------------------------------------------





1)
Have there been any changes in Key Persons since the last Compliance
Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against any Loan
Party that involve more than Five Hundred Thousand Dollars ($500,000.00)?
Yes
No
 
 
 
 
4)
Has any Loan Party or any Subsidiary entered into or amended any Material
Agreement? If yes, please explain and provide a copy of the Material
Agreement(s) and/or amendment(s).


Yes
No
5)
Has each Loan Party provided the Collateral Agent with all notices required to
be delivered under Sections 6.2(a) and 6.2(b) of the Loan Agreement?
Yes
No







US-DOCS\108919170.7

--------------------------------------------------------------------------------





Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)






APOLLO ENDOSURGERY US, INC.


By:                  
Name:                  
Title:                  


Date:


COLLATERAL AGENT USE ONLY
 
 
Received by:             
Date:        
 
 
Verified by:              
Date:        
 
 
Compliance Status: Yes No







US-DOCS\108919170.7